Case 3:20-cv-00086-DJN-RCY Document 12 Filed 09/14/20 Page 1 of 2 PagelD# 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DERVON M. TATE,
Plaintiff,

v. Civil No. 3:20cv86 (DJN)

MS. BRANDY,
Defendant.

MEMORANDUM OPINION

Plaintiff Dervon M. Tate (“Plaintiff”), a Virginia inmate proceeding pro se and in forma
pauperis, filed this 42 U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C.
§ 1983, a plaintiff must allege that a person acting under color of state law deprived him or her of
a constitutional right or of a right conferred by a law of the United States. See Dowe v. Total
Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C.
§ 1983). In his current Complaint, Plaintiff does not identify the particular constitutional right
that was violated by the defendant’s conduct. Plaintiff's current allegations also fail to provide
the defendant with fair notice of the facts and legal basis upon which his or her liability rests.
See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (holding that a complaint must “give
the defendant fair notice of what the claim is and the grounds upon which it rests” (quoting
Conley v. Gibson, 355 U.S. 41, 47 (1957)). Accordingly, by Memorandum Order entered on
July 30, 2020, the Court directed Plaintiff to submit a particularized complaint within thirty (30)
days of the date of entry thereof. (ECF No. 11.) The Court warned Plaintiff that the failure to

submit a particularized complaint would result in the dismissal of the action.
Case 3:20-cv-00086-DJN-RCY Document 12 Filed 09/14/20 Page 2 of 2 PagelD# 39

More than thirty (30) days have elapsed since the entry of the July 30, 2020
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to the July 30, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate Order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

Plaintiff.

Is/
David J. Novak
United States District Judge
Richmond, Virginia
Dated: September _, 2020
